—In a paternity proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Kings County (Pearce, J.), dated June 16, 1993, which dismissed, without a hearing, the proceeding.
Ordered that the order is affirmed, without costs and disbursements.
*478The Family Court properly dismissed the proceeding without a hearing, because the blood tests conclusively excluded the possibility of paternity and the authenticity of the test results was not challenged (see, Matter of Thomas F. v Victoria G., 194 AD2d 670). Bracken, J. P., Balletta, Ritter, Pizzuto and ííorio, JJ., concur.